Conlan, J. (dissenting).
The plaintiff, on the 6th' day of April, 1896, recovered á judgment in this court against the .defendant, and thereafter, and on June 6, 1899, an order was entered in the District Court of the United States for the Southern District of Hew York by which the defendant was discharged from the payment of his debts and liabilities, and this, as a matter of course, discharged the defendant from all liability under said judgment, if his proceedings in the latter tribunal were just and fair.
It appears from the record before us that the plaintiff’s claim and judgment were correctly inserted as to amount and date in the schedules of the defendant in the proceedings in bankruptcy, but that, through a mere clerical error, the name of the plaintiff was given therein as George Liesman instead of George Liesum. It nowhere appears that there was any attempt made to conceal the indebtedness of the defendant on this judgment, and there was nothing in the record in the United States Court to "which our attention has been called, indicating any fraud or concealment or any design or intent on the part of the debtor to conceal or suppress the judgment' in question, and finding" no reason to disturb the order made at Special Term, it follows that the same should be affirmed, with costs.
Hascall, J.
Even ,if the alleged clerical error were a mistake, it was still a serious matter to plaintiff, and defendant *378should not he permitted to profit hy his own wrong. Order reversed, with ten dollars costs and disbursements, and motion denied.
O’Dwyer, J., concurs with Hascall,
Order reversed, with ten dollars costs, and motion denied.